People v Murchison (2015 NY Slip Op 09606)





People v Murchison


2015 NY Slip Op 09606


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.


16261

[*1] The People of the State of New York, 	Dkt. 28084C/08 Respondent,
vJason Murchison, Defendant-appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Marianne Stracquadanio of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Wilma Guzman, J.), rendered September 28, 2011, convicting defendant, after a jury trial, of driving while intoxicated, and sentencing him to a conditional discharge and a $650 fine, unanimously affirmed.
Defendant's challenges to the prosecutor's summation are entirely unpreserved because at trial, defendant failed to object to some of the comments and as to others, made only unspecified generalized objections (see People v Romero, 7 NY3d 911, 912 [2006]; People v Coleman, 117 AD3d 435, 436 [1st Dept 2014], lv denied 24 NY3d 1042 [2014]). Defendant's post summations mistrial motion was not sufficient to preserve the claims, which should have been raised at the time the remarks were made (see Romero, 7 NY3d at 912; People v LaValle, 3 NY3d 88, 116 [2004]). We decline to review these claims in the interest of justice. As an alternative holding, we find that although some of the prosecutor's remarks were better left unsaid, the summation comments challenged on appeal do not warrant a new trial (see People v Galloway, 54 NY2d 396, 399 [1981]; see also People v Emphram, 179 AD2d 402, 403 [1st Dept 1992] lv denied 79 NY2d 947 [1992]; People v Flores, 162 AD2d 172, 173 [1st Dept 1990] lv denied 76 NY2d 856 [1990]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK